      4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 1 of 17 - Page ID # 1363




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRADLEY K. HUTSON,

                     Plaintiff,                          4:19-CV-3117

vs.
                                                MEMORANDUM AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                     Defendant.


        The plaintiff, Bradley K. Hutson, filed his complaint (filing 1) seeking
judicial review of the Commissioner's denial of his applications for disability
insurance benefits (filing 12-2 at 9-11) under Title II and Title XVI of the Social
Security Act, 42 U.S.C. § 401 et seq., and moved this Court for an order
reversing the Commissioner's final decision that he was not disabled (filing
18). The Commissioner filed an answer to the complaint (filing 11), and a
motion to affirm the agency's final decision (filing 20). The Court finds that the
Commissioner's decision is not supported by substantial evidence on the
record, that the plaintiff's motion to reverse should be granted, and that the
Commissioner's motion to affirm should be denied.


                          I. FACTUAL BACKGROUND
                         1. MEDICAL AND WORK HISTORY
        The plaintiff, and his older brother and sister, were abandoned by their
birth parents when the plaintiff was two. He went through two foster home
placements before he was adopted. Id. The plaintiff is now a divorced father of
two sons, the youngest of which is nearing age eighteen. Filing 12-5 at 4. The
plaintiff grew up and lived the majority of his life in south-central Illinois.
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 2 of 17 - Page ID # 1364




During the period when his application for disability benefits was being
processed, the plaintiff connected with his biological brother, and began living
in his brother's home in Fremont, Nebraska. Filing 13-9 at 36. The plaintiff
has worked as a truck driver, as a laborer buffing recapped truck tires, washing
and detailing automobiles, at a convenience store as a clerk, for temporary
agencies doing a variety of labor tasks, and as an aide in a facility for mentally
and physically disabled individuals. Filing 12-2 at 64-70.
      The plaintiff has a long history of alcohol use and abuse. Now in his early
40s, the plaintiff reported that he began drinking alcohol when he was twelve.
Filing 13-9 at 36. The plaintiff told his medical providers that he drank as
much as thirty beers and two fifths of vodka in a day. Filing 13-2 at 3. He has
three driving-under-the-influence convictions, and his driving privileges have
been suspended since 2014. Filing 13-9 at 36. In June 2017, the plaintiff
reported that he had completed a thirty-day alcohol treatment program. Filing
13-5 at 55. The medical records indicate that the plaintiff relapsed in early
July, which resulted in a suicide gesture and hospitalization. Filing 13-5 at 8-
9. However, since mid-July 2017, the plaintiff claims to have maintained his
sobriety. Filing 13-9 at 51. Nothing in the administrative record contradicts
the plaintiff's sobriety claim.
      The plaintiff's medical treatment records list diagnoses of major
depressive disorder, anxiety disorder, unspecified personality disorder, chronic
obstructive pulmonary disease (COPD), degenerative lumbar disc disease,
obstructive sleep apnea, hypertension, diabetes mellitus, and obesity.
Beginning in December 2016 and running through July 2017, the plaintiff was
hospitalized on several occasions due to suicide attempts and suicide gestures,
all of which were attributed to alcohol intoxication and his severe major
depressive disorder. The plaintiff has filed two previous applications for social


                                        2
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 3 of 17 - Page ID # 1365




security disability benefits (filing 13-9 at 28), the last of which was denied on
December 2, 2015 (filing 12-6 at 2). His current claim for disability benefits
was filed on April 12, 2017. Filing 12-5 at 2-6.


                          2. ADMINISTRATIVE HEARING
      A hearing before an Administrative Law Judge (ALJ) was held on
December 13, 2018, in which the plaintiff and a vocational expert were the only
witnesses. Filing 12-2 at 58-84. The ALJ asked the plaintiff about the extent
of his education, and the plaintiff responded that he had some college. Filing
12-2 at 64. The plaintiff testified that he is divorced, and currently lives with
his brother, his brother's wife and their four children. He looks after the
children when his brother and his wife go out for an evening, but otherwise he
can't really help out with other chores around the house because of his
condition. Id.; filing 12-2 at 75-76.
      The last time the plaintiff worked was one day in January 2017. In that
job, he provided personal care services to mentally challenged individuals in a
care facility, and had been in that job for about a year. Filing 12-2 at 64-65.
However, that job ended when the plaintiff was hospitalized for an overdose.
After he got out of the hospital, he worked for one day and decided he just
couldn't handle it. Filing 12-2 at 65. The plaintiff hasn't looked for work since
his care facility job ended because he can't sit or stand. When he sits too long,
he starts hurting and has to stand, but then standing starts to hurt and he has
to lie down. Filing 12-2 at 73. The plaintiff also described working at a
convenience store, as a temporary laborer assigned to work in a candy/cake
factory, having a commercial driver's license and driving a semi tractor-trailer,
recapping truck tires, and detailing automobiles at a dealership.




                                        3
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 4 of 17 - Page ID # 1366




      The ALJ asked the plaintiff about his sobriety. The plaintiff said he
hasn't "touched a drop" after getting out of the hospital the last time, and that
this month (December 2018) he will have been sober for eighteen straight
months. Filing 12-2 at 70-71. The plaintiff said that the current issue keeping
him from working has been that he can't walk very far without experiencing a
shortness of breath. Filing 12-2 at 71. The plaintiff said that he doesn't like to
read, but watches television. Filing 12-2 at 74. He has to constantly readjust
his position while watching television because of back pain. He also has trouble
focusing and remembering what happened in the show or movie he just
watched. He sees a mental health counselor about every two weeks, and sees
a psychiatrist every three months. Filing 12-2 at 75. The plaintiff said he takes
medications for depression and anxiety, and uses an inhaler for his breathing
problems.
      The vocational expert was asked if he was able to classify the plaintiff's
past work, which he said he could, and was then asked to consider the following
hypothetical.


      If you could assume a hypothetical individual the same age,
      education, and past work as the claimant with the residual
      functional capacity to perform work at the sedentary exertional
      level, except he can only occasionally climb ramps and stairs,
      stoop, kneel, crouch, and crawl. He can never climb ladders, ropes,
      or scaffolds. He can only frequently balance. He must avoid more
      than occasional exposure to respiratory irritants, such as fumes,
      gases, and industrial chemicals. He must avoid hazards—exposure
      to hazards, such as high, exposed places and moving mechanical
      parts. In terms of mental limitations, he can understand,
      remember, and carry out simple instructions. He [can] sustain
                                        4
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 5 of 17 - Page ID # 1367




      concentration and persist at simple tasks for two hours at a time,
      with normal breaks, for eight hours. And he can have frequent, but
      not constant, interactions with the general public, as long as those
      interactions are brief and superficial.


Filing 12-2 at 81-82.
      The ALJ asked the vocational expert whether this hypothetical
individual could perform the plaintiff's past work, and the vocational expert
said no. He was then asked if, in his professional opinion, there would be other
work in the national economy for this hypothetical individual. The vocational
expert said yes, at the unskilled, sedentary level, and identified three specific
examples: (1) document preparer, DOT 249. 587-018; (2) polisher of eye frames,
DOT 713.684-038; and, (3) call-out operator, DOT 237.367-014. Filing 12-2 at
82. The vocational expert next responded to the ALJ's question about employer
tolerance for an employee being off task. Finally, the ALJ asked the expert if
his testimony was consistent with the information found in the Dictionary of
Occupational Titles (DOT). The expert said yes, with the exception of his
opinion on being off task, which was based on his forty-five years of
professional experience. Filing 12-2 at 83.


                        3. ALJ'S FINDINGS AND CONCLUSIONS
      On April 8, 2019, the ALJ issued an unfavorable decision, finding that
the plaintiff was not disabled. Filing 12-2 at 9-26. To determine whether a
claimant qualifies for disability benefits, an ALJ performs a five-step
sequential analysis of the claim. 20 C.F.R. § 404.1520(a)(4). Regarding step
one, the ALJ found that the plaintiff met the insured status requirement of the
Social Security Act and that the plaintiff had not engaged in substantial


                                       5
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 6 of 17 - Page ID # 1368




gainful activity since the plaintiff's alleged onset date, January 2, 2017. Filing
12-2 at 15.
      At step two, the medical severity of the claimant's impairment is
considered. 20 C.F.R. § 404.1520(a)(4)(ii). The claimant has the burden to prove
a medically determinable physical or mental impairment, or combination of
impairments, that significantly limits the physical or mental ability to perform
basic work activity. Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006).
The ALJ found the following severe impairments: depression, anxiety,
personality disorder, alcoholism, obesity, chronic obstructive pulmonary
disease, degenerative disc disease, and obstructive sleep apnea. Filing 12-2 at
15. The ALJ concluded that these impairments imposed more than minimal
limitations on the plaintiff's capacity to perform basic work. Id. The ALJ also
found non-severe impairments of hypertension and diabetes mellitus, but
concluded that these impairments have no more than a minimal effect on the
plaintiff's capacity to work. Id.
      At step three, the medical severity of the claimant's impairments is
considered. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant's impairments meet
or equal a presumptively disabling impairment listed in the regulations, the
analysis ends, and the claimant is automatically found disabled and entitled
to benefits. Gonzales, 465 F.3d at 894. The ALJ concluded that prior to July 1,
2017, the plaintiff's impairments met or medically equaled listing 12.04
(depressive, bipolar and related disorders). Filing 12-2 at 15-16. The ALJ found
that the plaintiff's longstanding problems with alcohol abuse, depression, and
anxiety resulted in symptoms that included extreme feelings of sadness and
hopelessness, low self-esteem, feelings of guilt and shame, social isolation, loss
of motivation and interest, appetite and sleep disturbances, tiredness, and
suicidal thoughts. The plaintiff's disorders produced marked limitations in


                                        6
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 7 of 17 - Page ID # 1369




understanding,    remembering,     or   in     applying    information,    and     in
concentrating, persisting, or maintaining pace.
      When an ALJ finds a claimant disabled, and evidence of substance abuse
is included in the determination, the ALJ must then determine whether the
substance abuse problem is a contributing factor material to the determination
of disability. 20 C.F.R. § 404.1535. In other words, the ALJ must determine
whether the disability would still exist in the absence of substance abuse,
which could present a difficult hypothetical question if the claimant's drug or
alcohol abuse was continuing. Kluesner v. Astrue, 607 F.3d 533, 537 (8th Cir.
2010).
      Here, although substantial evidence indicates that the plaintiff's alcohol
abuse stopped or was no longer a contributing factor material to the
determination after July 1, 2017, the ALJ still framed the issue as a
hypothetical. The ALJ found that if the plaintiff had stopped his substance use,
the plaintiff would continue to have severe impairments or a combination of
impairments, but that his impairments or combination of impairments failed
to meet or medically equal any of the impairment listings. Filing 12-2 at 17.
The ALJ concluded, when the plaintiff's substance abuse is factored out, he
had: (1) mild limitations in understanding, remembering, or applying
information; (2) mild limitations in interacting with others; (3) moderate
limitations in concentrating, persisting, or maintaining pace; and, (4) mild
limitations in adapting or managing oneself. Filing 12-2 at 18.
      At step four, a claimant has the burden to prove the lack of a residual
functional   capacity   to   perform    past    relevant   work.   20     C.F.R.   §
404.1520(a)(4)(iv); Gonzales, 465 F.3d at 894. The ALJ identified that the
plaintiff would have the residual functional capacity to perform sedentary
work, except:


                                        7
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 8 of 17 - Page ID # 1370




      [H]e would have been limited to occasional climbing of ramps and
      stairs, stooping, kneeling, crouching and crawling, frequent
      balancing, and no climbing of ladders, ropes or scaffolds. The
      claimant would have needed to avoid more than occasional
      exposure to respiratory irritants such as fumes, gases, and
      industrial chemicals. He would have needed to avoid exposure to
      hazards such as high, exposed places, and moving mechanical
      parts. The claimant would have been able to understand,
      remember,      and   carry    out       simple   instructions,   sustain
      concentration and persist at simple tasks for 2 hours at a time with
      normal breaks for an 8-hour workday, and frequently but not
      constantly interact with the public as long as such interactions
      were brief and superficial.


Filing 12-2 at 19.
      The ALJ reported that the evidence as a whole supports her residual
functional capacity determination from the onset date until July 1, 2017, in the
absence of substance abuse, and for the period beginning July 1, 2017, even
when considering substance abuse. Filing 12-2 at 24. The ALJ's residual
functional capacity determination was, in substance, the same as the
hypothetical she posed to the vocational expert at the hearing. Thus, relying
on the vocational expert's hearing testimony regarding a hypothetical
individual with the same residual functional capacity as the plaintiff, the ALJ
concluded that the plaintiff was unable to return to any of his past relevant
work. Filing 12-2 at 24.
      At step five, the burden shifts to the Commissioner to prove that there
are other jobs in the national economy that the claimant can perform
considering the claimant's residual functional capacity, age, education, and
                                          8
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 9 of 17 - Page ID # 1371




work experience. 20 C.F.R. § 404.1520(a)(4)(v); Gonzales, 465 F.3d at 894. The
ALJ determined that based on his age, education, work experience and
residual functional capacity, the plaintiff would be able to perform the
requirements of "representative unskilled, sedentary occupations," and
specifically cited the three occupations identified by the vocational expert; (1)
document preparer, DOT # 249.587-018, (2) polisher of eye frames, DOT #
713.684-038, and (3) callout operator, DOT # 237.367-014. Filing 12-2 at 25.
      The ALJ stated that the vocational expert's hearing testimony was
"consistent with the information contained in the Dictionary of Occupational
Titles (DOT)." Filing 12-2 at 26. The ALJ also stated that she reviewed the
relevant information contained in the DOT and that there was "no apparent
conflict with the vocational expert's testimony." Id.
      On April 30, 2019, the plaintiff notified the Appeals Counsel that he was
requesting review of the ALJ's unfavorable decision. Filing 12-2 at 7. On
October 30, 2019, the Appeals Counsel denied the plaintiff's request for review.
Filing 12-2 at 2-8. The ALJ's April 8, 2019, decision is now the final
administrative order.


                         II. STANDARD OF REVIEW
      This Court reviews "the ALJ's decision to deny disability insurance
benefits de novo on the record to ensure that there was no legal error and that
the findings of fact are supported by substantial evidence on the record as a
whole." Combs v. Berryhill, 878 F.3d 642, 645-46 (8th Cir. 2017). "Substantial
evidence is less than a preponderance, but enough that a reasonable mind
would find it adequate to support a conclusion." Id. The Court considers "the
record as a whole, reviewing both the evidence that supports the ALJ's decision
and the evidence that detracts from it." Id. The Court will not reverse an
administrative decision simply because some evidence may support the
                                       9
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 10 of 17 - Page ID # 1372




opposite conclusion. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). If,
after reviewing the record, the Court finds it possible to draw two inconsistent
positions from the evidence and one of those positions represents the ALJ's
findings, the Court must affirm the ALJ's decision. Id. The Court defers to the
ALJ's determinations regarding credibility so long as such determinations are
supported by good reasons and substantial evidence. Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011).


                                 III. DISCUSSION
      The plaintiff's motion presents one very narrow issue: Does substantial
evidence support the ALJ's finding that the plaintiff can perform jobs in the
national economy? Filing 19 at 9. The plaintiff argues that there is an
apparent, unresolved conflict between the vocational expert's testimony and
the Dictionary of Occupational Titles. As such, the ALJ's reliance on the
vocational expert's testimony regarding the kinds of jobs in the national
economy that are consistent with the plaintiff's residual functional capacity,
and the number of those jobs existing in the national economy, is not supported
by substantial evidence. The Court agrees.
      A disability determination is not an adversarial process, and the ALJ has
a duty to fully and fairly develop the record supporting her determination.
Noerper v. Saul, No. 18-3418, slip op. at 1314 (8th Cir. Jul. 8, 2020); Snead v.
Barnhart, 360 F.3d 834, 838 (8th Cir. 2004). The ALJ has an affirmative duty
to ask about any possible conflict between the vocational expert's testimony
and the DOT regarding the requirements of a job before relying on the
vocational expert's opinion to deny a claim. Kemp ex rel. Kemp v. Colvin, 743
F.3d 630, 632 (8th Cir. 2014). If there is an apparent conflict between a
vocational expert's testimony and the DOT, the ALJ must resolve it by eliciting
a reasonable explanation for the conflict, and determine whether the
                                       10
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 11 of 17 - Page ID # 1373




explanation provides a basis for relying on the vocational expert's opinion
rather than on the DOT. Moore v. Colvin, 769 F.3d 987 (8th Cir. 2014). If the
conflict is not resolved, the vocational expert's testimony does not constitute
substantial evidence supporting a denial of benefits. Stanton v. Comm'r, Soc.
Sec. Admin., 899 F.3d 555, 558 (8th Cir. 2018).
      Here, the ALJ's residual functional capacity finding, which was identical
in pertinent part to the hypothetical she posed to the vocational expert at the
hearing, found that the plaintiff could only "understand, remember, and carry
out simple instructions, sustain concentration and persist at simple tasks for
2 hours at a time with normal breaks for an 8-hour workday." Filing 12-2 at
19. In responding to the ALJ's inquiry about available jobs in the national
economy, the vocational expert gave an answer that is both internally
contradictory, and in conflict with the ALJ's hypothetical. The vocational
expert opined that the other work available for the plaintiff would be "at the
unskilled, sedentary    level," and identified    three specific DOT-listed
occupations, two of which were coded at reasoning level 3, and one at reasoning
level 2.
      The occupations listed in the DOT identify and classify vocational
components, such as strength, general education development, and specific
vocational preparation (see e.g. Dictionary of Occupational Titles 713.684-038,
1991 WL 679267 (2016)), that are deemed to be the approximate maximum
requirements for performance of the listed occupation. Jones v. Chater, 72 F.3d
81, 82 (8th Cir. 1995). The general educational development component (GED
Scale) "embraces those aspects of education (formal and informal) which are
required of the worker for satisfactory job performance." Dictionary of
Occupational Titles, Appendix C, 1991 WL 688702 (2016). The GED Scale has
three divisions; reasoning development, mathematical development, and


                                      11
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 12 of 17 - Page ID # 1374




language development. Id. Each occupation listed in the DOT is coded with a
reasoning development level, which corresponds to the ability to follow
instructions and the problem-solving skills required for satisfactory job
performance. Hulsey v. Astrue, 622 F.3d 917, 923 (8th Cir. 2010).
      The reasoning development levels of the occupations identified by the
vocational expert are inconsistent with the ALJ's residual functional capacity
determination that the plaintiff could only understand, remember, and carry
out simple instructions, and sustain concentration and persist at simple tasks.
Further, the reasoning development levels of the occupations are also
inconsistent with the definition of unskilled work found in the regulations.
      The eyeglass frames polisher occupation identified by the vocational
expert is coded at reasoning level 2. Reasoning level 2 work involves applying
"commonsense understanding to carry out detailed but uninvolved written or
oral instructions" and deal with "problems involving a few concrete variables
in or from standardized situations." Dictionary of Occupational Titles, 713.684-
038, 1991 WL 679267 (2016). The two other jobs identified by the vocational
expert (document preparer and call-out operator) are coded at reasoning level
3—a more demanding reasoning level—which is defined as work that involves
applying "commonsense understanding to carry out instructions furnished in
written, oral or diagrammatic form" and dealing with problems involving
several concrete variables in or from standardized situations." See, e.g.
Dictionary of Occupational Titles, 249.587-018, 1991 WL 672349 (2016).
      In contrast, jobs at reasoning level 1 involve applying "commonsense
understanding to carry out simple one-or-two step instructions" and deal with
"standardized situations with occasional or no variables in or from these
situations encountered on the job." Dictionary of Occupational Titles, Appendix
C, 1991 WL 688702 (2016). Further, reasoning level 1 occupations are


                                      12
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 13 of 17 - Page ID # 1375




consistent with unskilled work as defined in the regulations. "Unskilled work
is work which needs little or no judgment to do simple duties that can be
learned on the job in a short period of time." 20 C.F.R. § 404.1568(a).
      There is an apparent conflict in the vocational expert's testimony when
he opined that the plaintiff was suited for unskilled, sedentary work—which
would limit the plaintiff to work requiring little or no judgment to do simple
tasks—but identified available occupations that would require the plaintiff
have the capacity to carry out detailed but uninvolved written or oral
instructions. Similarly, the ALJ's residual functional capacity determination
limiting the plaintiff to jobs that only required him to understand, remember,
and carry out simple instructions, and sustain concentration and persist at
simple tasks, is inconsistent with an occupation that requires the capacity to
carry out detailed but uninvolved written or oral instructions.
      Unskilled work, as well as the plaintiff's residual functional capacity
limiting him to jobs with simple instructions and simple tasks, is more akin to
the requirements of reasoning level 1—having the capacity to apply
commonsense understanding to carry out simple one-or-two step instructions.
"Only occupations with a reasoning development level of one necessarily
involve only simple instructions." Hulsey, 622 F.3d at 923.
      Such conflicts, if not resolved, are generally held to be reversible error.
For instance, in Lucy v. Chater, the ALJ's decision was not supported by
substantial evidence when the claimant had the capacity to follow simple
directions, but the range of occupations the ALJ considered suitable included
occupations coded at reasoning level 2. 113 F.3d 905, 909 (8th Cir. 1997). In
Stanton, 899 F.3d at 558-59, an apparent conflict was found when the ALJ
determined that the plaintiff was limited to the ability to understand, retain,
and carry out simple one-or-two-step instructions, but then concluded that the


                                       13
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 14 of 17 - Page ID # 1376




plaintiff could perform reasoning level 2 occupations. Similarly, in Thomas v.
Berryhill, 881 F.3d 672, 676-77 (8th Cir. 2018), an apparent conflict arose when
the ALJ determined that the plaintiff was limited to unskilled sedentary work
and tasks with the complexity of rote one or two steps that involved little or no
judgment, but then relied on the vocational expert's opinion that the plaintiff
had the capacity for a reasoning level 3 occupation. Finally, in Thomas v.
Berryhill, 916 F.3d 307, 314 (4th Cir. 2019), an apparent conflict existed when
the ALJ limited the plaintiff to carrying out short, simple instructions, but
then found the plaintiff suitable for occupations at reasoning level 2, which
required employees to carry out detailed but uninvolved written or oral
instructions.
      Here, the Court finds that there is an apparent conflict between the
vocational expert's testimony and the Dictionary of Occupational Titles. The
ALJ limited the plaintiff to jobs that required him to understand, remember,
and carry out simple instructions, and sustain concentration and persist at
simple tasks, but the occupations that the vocational expert opined were
suitable for the plaintiff required him to have the capacity to carry out detailed
but uninvolved written or oral instructions, or have the understanding to carry
out instructions furnished in written, oral or diagrammatic form.
      Once an apparent conflict has been identified, the issue becomes whether
the ALJ resolved the apparent conflict before ultimately concluding that the
plaintiff was not disabled. The regulations place an affirmative duty on the
ALJ to ask about any possible conflict between the vocational expert's evidence
and the DOT, and to obtain an explanation for such conflict before relying on
the expert's testimony to find that the plaintiff was not disabled. Welsh v.
Colvin, 765 F.3d 926, 929 (8th Cir. 2014). An ALJ is required to obtain an
opinion from the vocational expert regarding whether there is a reasonable


                                       14
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 15 of 17 - Page ID # 1377




explanation for an apparent conflict, and determine whether the expert's
testimony was reliable notwithstanding the conflict. Thomas, 881 F.3d at 678.
      The job requirement definitions in the DOT are generic maximums for
each position, and as such, reliance on the DOT job requirement definitions as
a definitive authority may be misplaced. Moore v. Astrue, 623 F.3d 599, 604
(8th Cir. 2010). For example, all jobs included within a particular occupation
category may not have requirements identical to, or as rigorous as, the
identified generic maximum. Id. An expert may have learned from experience
obtained from placing workers, from conversations with employers, or from
other reliable publications, that a particular job's requirements are not as
severe as listed in the DOT. Welsh, 765 F.3d at 930. But when the conflict is
apparent, and not merely possible, the ALJ must do more than merely have
the expert affirm that his or her testimony was consistent with the DOT.
Thomas, 881 F.3d at 678.
      Here, there is no evidence in the record that the ALJ did anything more
than have the vocational expert affirm that his testimony was consistent with
the DOT. It appears from the record that the ALJ, and perhaps the vocational
expert, may have been unaware of the apparent conflict with the expert's
testimony. The ALJ asked one, and only one question about the vocational
expert's testimony.


            Q:       Mr. Shill, was your testimony today consistent with
      the information found in the DOT?
            A:       Yes, Your Honor, with the exception of being off task.
      That's based on 45 years of professional experience.


Filing 12-2 at 83.


                                        15
   4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 16 of 17 - Page ID # 1378




      Additionally, in the ALJ's written findings and conclusions, she states
that she reviewed the relevant information contained in the DOT, and her
review revealed no apparent conflict with the vocational expert's testimony.
Filing 12-2 at 26. Thus, it appears that the ALJ was unaware that the
occupations she found suitable were coded at reasoning levels that exceeded
the reasoning level most appropriate for the plaintiff's residual functional
capacity.
      The administrative record reflects that the ALJ did not affirmatively
inquire about the apparent conflict between the vocational expert's testimony
and the DOT. As such, the ALJ did not obtain an opinion showing a reasonable
explanation for the apparent conflict and that the expert's testimony was
reliable notwithstanding the conflict. Based on the above, substantial evidence
does not support the ALJ's determination that the plaintiff is not disabled. See
Stanton, 899 F.3d at 558.


                               III. CONCLUSION
      The ALJ's denial of benefits is not supported by substantial evidence on
the record as a whole. This matter is remanded for further proceedings
consistent with this Memorandum and Order.


      IT IS ORDERED:

      1.    The plaintiff's motion for reversal of the Commissioner's
            final decision (filing 18) is granted.


      2.    The Commissioner's motion to affirm the Commissioner's
            final decision (filing 20) is denied.



                                        16
4:19-cv-03117-JMG Doc # 22 Filed: 07/23/20 Page 17 of 17 - Page ID # 1379




   3.    The Commissioner's decision is reversed.


   4.    This matter is remanded to the Commissioner pursuant to
         sentence four of 42 U.S.C. § 405(g) for further consideration
         consistent with this Court's Memorandum and Order.


   5.    A separate judgment will be entered.


   Dated this 23rd day of July, 2020.


                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge




                                   17
